

116 S3553 IS: To modify the schedule for estimated tax payments for 2020.
U.S. Senate
2020-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3553IN THE SENATE OF THE UNITED STATESMarch 20, 2020Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo modify the schedule for estimated tax payments for 2020.1.Modification of estimated tax paymentsIn the case of any taxable year beginning in 2020—(1)the second column of the table in section 6654(c)(2) of the Internal Revenue Code of 1986 shall be applied by—(A)in the second row, by substituting September 15 for June 15; and(B)in the third row, by substituting November 15 for September 15; and(2)the second column of the table in section 6655(c)(2) of such Code shall be applied by—(A)in the second row, by substituting September 15 for June 15; and(B)in the third row, by substituting November 15 for September 15.